                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            Keith English,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:19-cv-00097-DSC
                                       )
                 vs.                   )
                                       )
            Andrew Saul,               )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 12, 2019 Order.

                                               December 12, 2019
